Exhibit 10.2

 

GUARANTY

 

This Guaranty (as amended, supplemented or otherwise modified in accordance with
the terms hereof and in effect from time to time, this “Guaranty”) is made as of
the 19th day of November, 2007 by Bunge Limited, a company incorporated under
the laws of Bermuda (together with any successors or assigns permitted
hereunder, “BL” or “Guarantor”) to JPMorgan Chase Bank, N.A. in its capacity as
the administrative agent (together with its successors and assigns, the
“Administrative Agent”) under the Revolving Credit Agreement, dated as of
November 19, 2007 (as amended, supplemented or otherwise modified from time to
time in accordance with the terms thereof, the “Credit Agreement”), among Bunge
Limited Finance Corp., a Delaware corporation (“BLFC”), the Administrative Agent
and the financial institutions from time to time party thereto (each a “Lender”
and collectively, the “Lenders”), for the benefit of the Lenders.

 

WITNESSETH:

 

WHEREAS, pursuant to the Credit Agreement the Lenders have agreed to make
revolving loans denominated in Dollars and Euros (the “Loans”) to BLFC from time
to time;

 

WHEREAS, the execution and delivery of this Guaranty is a condition precedent to
the effectiveness of the Credit Agreement;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereby agree as follows:

 

Section 1.         Definitions. For all purposes of this Guaranty, except as
otherwise expressly provided in Annex A hereto or unless the context otherwise
requires, capitalized terms used herein shall have the meanings assigned to such
terms in the Credit Agreement.

 

Section 2.        Guaranty. The Guarantor hereby unconditionally and irrevocably
guarantees (collectively, the “Guaranty Obligations”) the prompt and punctual
payment of all Obligations due and owing (whether at the stated maturity, by
acceleration, or otherwise) under the Credit Agreement and the other Loan
Documents whether direct or indirect, absolute or contingent, due or to become
due, or now existing or hereafter incurred. All payments by the Guarantor under
this Guaranty shall be made in Euros (if made with respect to principal of and
interest on Loans denominated in Euros) or Dollars (if made with respect to any
other amount) and (i) with respect to Loans, shall be made to the Administrative
Agent for disbursement pro rata (determined at the time such payment is sought)
to the Lenders in accordance with their respective Aggregate Exposure
Percentages, (ii) with respect to fees, expenses and indemnifications owed to
the Lenders, shall be made to the Administrative Agent for disbursement pro rata
(determined at the time such payment is sought) to the Lenders in accordance
with their respective Aggregate Exposure Percentages and (iii) with respect to
fees, expenses and indemnifications owed to the Administrative Agent in its
capacity as such, shall be

 

 

 

--------------------------------------------------------------------------------





made to the Administrative Agent. This Guaranty shall remain in full force and
effect until the Guaranty Obligations are paid in full and the Commitments are
terminated, notwithstanding that from time to time prior thereto BLFC may be
free from any payment obligations under the Loan Documents. This Guaranty is a
guaranty of payment and not of collection.

 

Section 3.         Guaranty Absolute. The Guarantor guarantees that the Guaranty
Obligations will be paid, regardless of any applicable law, regulation or order
now or hereinafter in effect in any jurisdiction affecting any of such terms or
the rights of the Administrative Agent or any Lender with respect thereto. The
liability of the Guarantor under this Guaranty shall be absolute and
unconditional irrespective of:

 

(a)       Any lack of validity or enforceability of or defect or deficiency in
the Credit Agreement, any Transaction Document or Loan Document or any other
agreement or instrument executed in connection with or pursuant thereto;

 

(b)       Any change in the time, manner, terms or place of payment of, or in
any other term of, all or any of the Guaranty Obligations, or any other
amendment or waiver of or any consent to departure from the Credit Agreement,
any Transaction Document or Loan Document or any other agreement or instrument
relating thereto or executed in connection therewith or pursuant thereto;

 

(c)       Any sale, exchange or non-perfection of any property standing as
security for the liabilities hereby guaranteed or any liabilities incurred
directly or indirectly hereunder or any setoff against any of said liabilities,
or any release or amendment or waiver of or consent to departure from any other
guaranty, for all or any of the Guaranty Obligations;

 

(d)       The failure of the Administrative Agent or a Lender to assert any
claim or demand or to enforce any right or remedy against BLFC or any other
Person hereunder or under the Credit Agreement or any Transaction Document or
any Loan Document;

 

(e)       Any failure by BLFC in the performance of any obligation with respect
to the Credit Agreement or any other Loan Document;

 

(f)        Any bankruptcy of BLFC;

 

(g)       Any other circumstance which might otherwise constitute a defense
available to, or a discharge of, the Guarantor, BLFC or any other Person
(including any other guarantor) that is a party to any document or instrument
executed in respect of the Guaranty Obligations; or

 

(h)       Any limitation of BLFC’s obligations pursuant to subsection 8.16(b) of
the Credit Agreement.

 

2

 

--------------------------------------------------------------------------------





The obligations of the Guarantor under this Guaranty shall not be affected by
the amount of credit extended to BLFC, any repayment by BLFC to the
Administrative Agent or the Lenders (in each case, other than the full and final
payment of all of the Guaranty Obligations), allocation by the Administrative
Agent or the Lenders of any repayment, any compromise or discharge of the
Guaranty Obligations, any application, release or substitution of collateral or
other security therefore, release of any guarantor, surety or other person
obligated in connection with any document or instrument executed in respect of
the Guaranty Obligations, or any further advances to BLFC.

 

Section 4.         Waiver. The Guarantor hereby waives (a) promptness,
diligence, notice of acceptance, presentment, demand, protest, notice of protest
and dishonor, notice of default, notice of intent to accelerate, notice of
acceleration and any other notice with respect to any of the Guaranty
Obligations and this Guaranty, (b) any requirement that the Administrative Agent
or the Lenders protect, secure, perfect or insure any security interest or Lien
on any property subject thereto or exhaust any right or take any action against
BLFC or any other Person or entity or any collateral or that BLFC or any other
Person or entity be joined in any action hereunder, (c) the defense of the
statute of limitations in any action under the Guaranty or for the collection or
performance of the Guaranty Obligations, (d) any defense arising by reason of
any lack of corporate authority, (e) any defense based upon any guaranteed
party’s errors or omissions in the administration of the Guaranty Obligations
except to the extent that any error or omission is caused by such guaranteed
party’s bad faith, gross negligence or willful misconduct, (f) any rights to
set-offs and counterclaims and (g) any defense based upon an election of
remedies which destroys or impairs the subrogation rights of the Guarantor or
the right of the Guarantor to proceed against BLFC or any other obligor of the
Guaranty Obligations for reimbursement. All dealings between the Borrower or the
Guarantor, on the one hand, and the Administrative Agent and the Lenders, on the
other hand, shall likewise be conclusively presumed to have been had or
consummated in reliance upon this Guaranty. Should the Administrative Agent seek
to enforce the obligations of the Guarantor hereunder by action in any court,
the Guarantor waives any necessity, substantive or procedural, that a judgment
previously be rendered against BLFC or any other Person, or that any action be
brought against BLFC or any other Person, or that BLFC or any other Person
should be joined in such cause. Such waiver shall be without prejudice to the
Administrative Agent at its option to proceed against BLFC or any other Person,
whether by separate action or by joinder. The Guarantor further expressly waives
each and every right to which it may be entitled by virtue of the suretyship law
of the State of New York or any other applicable jurisdiction.

 

Section 5.         Several Obligations; Continuing Guaranty. The obligations of
the Guarantor hereunder are separate and apart from BLFC or any other Person
(other than the Guarantor), and are primary obligations concerning which the
Guarantor is the principal obligor. The Guarantor agrees that this Guaranty is a
continuing Guaranty and that it shall not be discharged except by payment in
full of the Guaranty Obligations, termination of the Commitments and complete
performance of the obligations of the Guarantor hereunder. The obligations of
the Guarantor hereunder shall not be affected in any way by the release or

 

3

 

--------------------------------------------------------------------------------





discharge of BLFC from the performance of any of the Guaranty Obligations,
whether occurring by reason of law or any other cause, whether similar or
dissimilar to the foregoing.

 

Section 6.         Subrogation Rights. If any amount shall be paid to the
Guarantor on account of subrogation rights at any time when all the Guaranty
Obligations shall not have been paid in full, such amount shall be held in trust
for the benefit of the Administrative Agent and shall forthwith be paid to the
Administrative Agent to be applied to the Guaranty Obligations as specified in
the Loan Documents. If (a) the Guarantor makes a payment to the Administrative
Agent of all or any part of the Guaranty Obligations and (b) all the Guaranty
Obligations have been paid in full and the Commitments have terminated, the
Administrative Agent will, at the Guarantor’s request, execute and deliver to
the Guarantor appropriate documents, without recourse and without representation
or warranty of any kind whatsoever, necessary to evidence the transfer by
subrogation to the Guarantor of any interest in the Guaranty Obligations
resulting from such payment by the Guarantor. The Guarantor hereby agrees that
it shall have no rights of subrogation, reimbursement, exoneration, contribution
or indemnification or any right to participate in any claim or remedy of the
Administrative Agent or any Lender against BLFC with respect to amounts due to
the Administrative Agent or the Lenders until such time as all obligations of
BLFC to the Lenders and the Administrative Agent have been paid in full, the
Commitments have been terminated and the Credit Agreement has been terminated.

 

Section 7.         Representations and Warranties. The Guarantor hereby
represents and warrants as follows:

 

(a)         Financial Condition.

 

 (i)        The consolidated balance sheet of the Guarantor and its consolidated
Subsidiaries as at December 31, 2006 and the related consolidated statements of
income for the fiscal year ended on such date, reported on by the Guarantor’s
independent public accountants, copies of which have heretofore been furnished
to the Administrative Agent, are complete and correct, in all material respects,
and present fairly the financial condition of the Guarantor and its consolidated
Subsidiaries as at such date, and the results of operations for the fiscal year
then ended. Such financial statements, including any related schedules and notes
thereto, have been prepared in accordance with GAAP applied consistently
throughout the periods involved (except as approved by the external auditors and
as disclosed therein, if any).

 

 (ii)       Except as disclosed in Schedule VI attached hereto, neither the
Guarantor nor its consolidated Subsidiaries had, at the date of the most recent
balance sheet referred to above, any material guarantee obligation, contingent
liability (as defined in accordance with GAAP), or any long-term lease or
unusual forward or long-term commitment, including, without limitation, any
interest rate or foreign currency swap or exchange transaction, which is not
reflected in the foregoing statements or in the notes thereto, except for
guarantees, indemnities or

 

4

 

--------------------------------------------------------------------------------





similar obligations of the Guarantor or a consolidated Subsidiary supporting
obligations of one Subsidiary to another Subsidiary.

 

(iii)      During the period from December 31, 2006 to and including the date
hereof, except as disclosed in Schedule VI attached hereto, neither the
Guarantor nor its consolidated Subsidiaries has sold, transferred or otherwise
disposed of any material part of its business or property, nor has it purchased
or otherwise acquired any business or property (including any capital stock of
any other Person) material in relation to the consolidated financial condition
of the Guarantor and its consolidated Subsidiaries at December 31, 2006.

 

(b)        No Change. Since December 31, 2006, except as disclosed in Schedule I
hereof, there has been no development or event which has had or could, in the
Guarantor’s good faith reasonable judgment, reasonably be expected to have a
Material Adverse Effect.

 

(c)        Corporate Existence; Compliance with Law. The Guarantor and each of
its Subsidiaries (i) is duly organized and validly existing under the laws of
the jurisdiction of its incorporation, (ii) has the corporate power and
authority, and the legal right, to own and operate its property, to lease the
property it operates as lessee and to conduct the business in which it is
currently engaged, (iii) is duly qualified under the laws of each jurisdiction
where its ownership, lease or operation of property or the conduct of its
business requires such qualification, except where the failure to be so duly
qualified could not reasonably be expected to have a Material Adverse Effect,
and (iv) is in compliance with all Requirements of Law and Contractual
Obligations, except any non-compliance which could not reasonably be expected to
have a Material Adverse Effect.

 

(d)        Corporate Power; Authorization; Enforceable Obligations. The
Guarantor and each of its Subsidiaries has the corporate power and authority,
and the legal right, to make, deliver and perform this Guaranty and each of the
other Loan Documents and Transaction Documents to which it is a party and to
borrow thereunder and has taken all necessary corporate action to authorize (i)
the borrowings on the terms and conditions of the Loan Documents and Transaction
Documents, (ii) the execution, delivery and performance of this Guaranty and
each of the other Loan Documents and Transaction Documents to which it is a
party and (iii) the remittance of payments in the applicable currency of all
amounts payable hereunder and thereunder. No consent or authorization of, filing
with, notice to or other act by or in respect of, any Governmental Authority or
any other Person is required in connection with the borrowings under the Loan
Documents or Transaction Documents, the remittance of payments in the applicable
currency in accordance with the terms hereof and thereof or with the execution
delivery, performance, validity or enforceability of this Guaranty and each of
the other Loan Documents and Transaction Documents. This Guaranty and each of
the other Loan Documents and Transaction Documents to which they are a party
have been duly

 

5

 

--------------------------------------------------------------------------------





executed and delivered on behalf of the Guarantor and each of its Subsidiaries.
Each of this Guaranty and each of the other Loan Documents and Transaction
Documents to which they are a party constitutes a legal, valid and binding
obligation of the Guarantor and each of its Subsidiaries enforceable against the
Guarantor and each of its Subsidiaries in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or law).

 

(e)        No Legal Bar. The execution, delivery and performance by the
Guarantor of this Guaranty, and by it and each of its Subsidiaries of the other
Loan Documents and Transaction Documents to which each such entity is a party,
the borrowings thereunder and the use of the proceeds thereof will not violate
any Requirement of Law or Contractual Obligation to which the Guarantor or its
Subsidiaries is a party or by which it is bound and will not result in, or
require, the creation or imposition of any Lien on any of the properties or
revenues of any of the Guarantor or its Subsidiaries pursuant to any such
Requirement of Law or Contractual Obligation.

 

(f)         No Material Litigation. Except as disclosed in Schedule VII attached
hereto, no litigation, investigation or proceeding of or before any arbitrator
or Governmental Authority is pending or, to the knowledge of the Guarantor,
threatened by or against the Guarantor or any of its Subsidiaries or against any
of their respective properties or revenues (a) with respect to this Guaranty or
the other Loan Documents and Transaction Documents or any of the transactions
contemplated hereby or (b) which could reasonably be expected to have a Material
Adverse Effect.

 

(g)        Ownership of Property; Liens. The Guarantor and each of its
Subsidiaries has good record and marketable title in fee simple to, or a valid
leasehold interest in, all its material real property, and good title to, or a
valid leasehold interest in, all its other material property except for defects
in title which would not have a Material Adverse Effect, and none of the
property is subject to any Lien, other than Permitted Liens.

 

(h)        Environmental Matters. The Guarantor and its Subsidiaries have
obtained all permits, licenses and other authorizations that are necessary to
operate their respective business and required under all applicable
Environmental Laws, except where the failure to do so would not reasonably be
expected to have a Material Adverse Effect. Except as set forth on Schedule II,
(i) Hazardous Materials have not at any time been generated, used, treated or
stored on, released or disposed of on, or transported to or from, any property
owned, leased, used, operated or occupied by the Guarantor or any of its
Subsidiaries or, to the best of the Guarantor’s knowledge, any property
adjoining or in the vicinity of any such property except in compliance with all
applicable Environmental Laws other than where the failure to do so would not
reasonably be expected to have a Material Adverse Effect and (ii) there are no
past, pending or threatened (in writing)

 

6

 

--------------------------------------------------------------------------------





Environmental Claims against the Guarantor or any of its Subsidiaries or any
property owned, leased, used, operated or occupied by the Guarantor or any of
its Subsidiaries that individually or in the aggregate would reasonably be
expected to have a Material Adverse Effect. The operations of the Guarantor and
its Subsidiaries are in compliance in all material respects with all terms and
conditions of the required permits, licenses, certificates, registrations and
authorizations, and are also in compliance in all material respects with all
other limitations, restrictions, conditions, standards, prohibitions,
requirements, obligations, schedules and timetables contained in the
Environmental Laws, except where the failure to do so would not reasonably be
expected to have a Material Adverse Effect.

 

(i)         No Default. Except with respect to the Indebtedness set forth on
Schedule III, neither the Guarantor nor any of its Subsidiaries is in default
under or with respect to any agreement, instrument or undertaking to which it is
a party or by which it is bound in any respect which could reasonably be
expected to have a Material Adverse Effect. No Series 2002-1 Early Amortization
Event, Potential Series 2002-1 Early Amortization Event, Event of Default or
Default has occurred and is continuing.

 

(j)         Taxes. Under the laws of Bermuda, the execution, delivery and
performance by the Guarantor of this Guaranty and by it and each of its
Subsidiaries of the other Loan Documents and Transaction Documents to which they
are a party and all payments of principal, interest, fees and other amounts
hereunder and thereunder are exempt from all income or withholding taxes, stamp
taxes, charges or contributions of Bermuda or any political subdivision or
taxing authority thereof, irrespective of the fact that the Administrative Agent
or any of the Lenders may have a representative office or subsidiary in Bermuda.
The Guarantor is validly obligated to make all payments due under this Guaranty
and each of its Subsidiaries is validly obligated to make all payments due under
the other Loan Documents and Transaction Documents free and clear of any such
tax, withholding or charge so that the Administrative Agent and the Lenders
shall receive the amounts due as if no such tax, withholding or charge had been
imposed.

 

(k)        Pari Passu Status. The obligations of the Guarantor hereunder
constitute direct, general obligations of the Guarantor and rank at least pari
passu (in priority of payment) with all other unsecured, unsubordinated
obligations of the Guarantor resulting from any indebtedness for borrowed money
or guarantee.

 

(l)         Purpose of Advances. The proceeds of the Loans under the Credit
Agreement shall be used by BLFC solely to either make advances under the Series
2002-1 VFC or to repay Permitted Indebtedness outstanding from time to time.

 

(m)       Information. All information (including, with respect to the
Guarantor, without limitation, the financial statements required to be delivered
pursuant hereto), which has been made available to the Administrative Agent or
any Lender by or on behalf of the Guarantor in connection with the transactions
contemplated hereby and the other Loan Documents and Transaction Documents is
complete and correct in all

 

7

 

--------------------------------------------------------------------------------





material respects and does not contain any untrue statement of a material fact
or omit to state a material fact necessary in order to make the statements
contained therein not materially misleading in light of the circumstances under
which such statements were made; provided, that, with respect to projected
financial information provided by or on behalf of the Guarantor, the Guarantor
represents only that such information was prepared in good faith by management
of the Guarantor on the basis of assumptions believed by such management to be
reasonable as of the time made.

 

(n)        Designated Obligors. On the date hereof, BL directly or indirectly
owns the percentage of the voting stock of each Designated Obligor (other than
BL) set forth on Schedule IV hereto.

 

(o)        Restrictions on Designated Obligors. There is no legal or regulatory
restriction on the ability of any Designated Obligor to pay dividends to the
Guarantor out of earnings at such times as such Designated Obligor is not deemed
to be insolvent pursuant to the laws of its jurisdiction of incorporation nor
any legal or regulatory restriction preventing the Guarantor from converting
such dividend payments to Dollars or Euros.

 

(p)        Federal Regulations. No part of the proceeds of any advances under
the Investor Certificates will be used for “purchasing” or “carrying” any
“margin stock” within the respective meanings of each of the quoted terms under
Regulation U of the Board of Governors of the Federal Reserve System of the
United States as now and from time to time hereafter in effect.

 

(q)        Investment Company Act. The Guarantor is not an “investment company”,
or a company “controlled” by an “investment company”, within the meaning of the
1940 Act.

 

(r)         Solvency. The Guarantor is, individually and together with its
Subsidiaries, Solvent.

 

(s)        Consideration. The Guarantor has received, or will receive, direct or
indirect benefit from the making of this Guaranty. The Guarantor has,
independently and without reliance upon the Administrative Agent or any Lender
and based on such documents and information it has deemed appropriate, made its
own credit analysis and decision to enter into this Guaranty.

 

The Guarantor agrees that the foregoing representations and warranties shall be
deemed to have been made by the Guarantor on the date of each borrowing by BLFC
under the Credit Agreement on and as of such date.

 

Section 8.         Covenants.

 

 

8

 

--------------------------------------------------------------------------------





8.1        Affirmative Covenants. The Guarantor hereby agrees that, so long as
(i) any Loan remains outstanding and unpaid or any other amount is owing to the
Administrative Agent or any Lender under the Credit Agreement or (ii) the
Commitments have not been terminated:

 

(a)      Financial Statements. The Guarantor shall furnish to the Administrative
Agent (who shall furnish a copy to each Lender):

 

(i)        promptly after each annual meeting of the Guarantor, but in any event
within one hundred and twenty (120) days after the end of each fiscal year of
the Guarantor, a copy of the audited consolidated balance sheet of the Guarantor
and its consolidated Subsidiaries at the end of such year and related audited
consolidated statements of income and retained earnings and of cash flows for
such year, setting forth in each case in comparative form the figures for the
previous year, certified by independent public accountants reasonably acceptable
to the Administrative Agent;

 

(ii)       as soon as available, but in any event not later than sixty (60) days
after the end of each of the first three quarters of each fiscal year of the
Guarantor, the unaudited consolidated balance sheet of the Guarantor as at the
end of such quarter and the related unaudited consolidated statement of income
for such quarter and the portion of the fiscal year through the end of such
quarter, setting forth in each case in comparative form the figures for the
previous year, each in the form reasonably acceptable to the Administrative
Agent, certified by the chief financial officer of the Guarantor; and

 

(iii)      such additional financial and other information as the Administrative
Agent (at the request of any Lender or otherwise) may from time to time
reasonably request;

 

all such financial statements furnished under clause (i) above to be complete
and correct in all material respects and prepared in reasonable detail in
accordance with GAAP applied consistently throughout the periods reflected
therein and with prior periods (except as approved by such accountants or
officer, as the case may be, and disclosed therein); provided, however, that the
Guarantor shall not be required to deliver the financial statements described
under clauses (i) and (ii) above if such statements are available within the
time period required by applicable Requirements of Law on EDGAR or from other
public sources.

 

(b)        Quarterly Compliance Certificates. The Guarantor shall, within sixty
(60) days after the end of each of the first three fiscal quarters of each
fiscal year and one hundred and twenty (120) days after the end of each fiscal
year, furnish to the Administrative Agent its certificate signed by its chief

 

9

 

--------------------------------------------------------------------------------





financial officer, treasurer or controller stating that, to the best of such
officer’s knowledge, during such period each of the Guarantor and BLFC has
observed or performed all of its covenants and other agreements, and satisfied
every condition contained in this Guaranty and the other Loan Documents and
Transaction Documents and any other related documents to be observed, performed
or satisfied by each of them, and that such officer has obtained no knowledge of
any Series 2002-1 Early Amortization Event, Potential Series 2002-1 Early
Amortization Event, Event of Default or Default except as specified in such
certificate and showing in reasonable detail the calculations evidencing
compliance with the covenants in subsection 8.2(a).

 

(c)        Conduct of Business and Maintenance of Existence. The Guarantor
shall, and shall cause each of the Designated Obligors to: (i) except as
permitted by subsection 8.2(b), preserve, renew and keep in full force and
effect its corporate existence; and (ii) take all reasonable action to maintain
all rights, privileges and franchises necessary or desirable in the normal
conduct of its business, except where the failure to maintain the same would not
have a Material Adverse Effect.

 

(d)        Compliance with Laws and Contractual Obligations; Authorization. The
Guarantor shall, and shall cause each of its Subsidiaries to, comply in all
respects with all Requirements of Law and Contractual Obligations, except where
failure to so comply would not have a material adverse effect on the ability of
the Guarantor to perform its obligations under this Guaranty, and the Guarantor
shall obtain, comply with the terms of and do all that is necessary to maintain
in full force and effect all authorizations, approvals, licenses and consents
required in or by any applicable laws and regulations to enable it lawfully to
enter into and perform its obligations under this Guaranty or to ensure the
legality, validity, enforceability or admissibility in evidence of this and the
other Loan Documents and Transaction Documents.

 

(e)        Maintenance of Property; Insurance. The Guarantor shall, and shall
cause each of its Subsidiaries to, keep all property useful and necessary in its
business in good working order and condition, except where failure to do so
would not have a Material Adverse Effect; and maintain with financially sound
and reputable insurance companies insurance on all its property in at least such
amounts and against at least such risks as are customary for the Guarantor’s
type of business.

 

(f)         Inspection of Property; Books and Records. The Guarantor shall, and
shall cause each of the Designated Obligors to, keep proper books of records and
account in which full, true and correct entries in conformity with GAAP and all
Requirements of Law shall be made of all dealings and transactions in relation
to its business and activities; and permit representatives of the

 

10

 

--------------------------------------------------------------------------------





Administrative Agent and each Lender to visit and inspect any of its properties
and examine and make abstracts from any of its books and records at any time and
as often as may reasonably be desired, provided that the Administrative Agent
and each Lender has given reasonable prior written notice and the Administrative
Agent and each Lender has executed a confidentiality agreement reasonably
satisfactory to the Guarantor.

 

(g)        Notices. The Guarantor shall give notice to the Administrative Agent
promptly after becoming aware of the same, of (i) the occurrence of any Series
2002-1 Early Amortization Event, Potential Series 2002-1 Early Amortization
Event, Event of Default or Default; (ii) any changes in taxes, duties or other
fees of Bermuda or any political subdivision or taxing authority thereof or any
change in any laws of Bermuda, in each case, that may affect any payment due
under this Guaranty or the other Loan Documents and Transaction Documents; (iii)
any change in the Guarantor’s, BLFC’s or the Bunge Master Trust’s public or
private debt ratings by S&P or Moody’s; and (iv) any development or event which
has had, or which the Guarantor in its good faith judgment believes will have, a
Material Adverse Effect.

 

(h)        Pari Passu Obligations. The Guarantor shall ensure that its
obligations hereunder at all times constitute direct, general obligations of the
Guarantor ranking at least pari passu in right of payment with all other
unsecured, unsubordinated Indebtedness (other than Indebtedness that is
preferred by mandatory provisions of law) of the Guarantor.

 

(i)         Maintenance of Designated Obligors. The Guarantor will not and will
not permit any of its Subsidiaries directly or indirectly to convey, sell,
transfer or otherwise dispose of, or grant any Person an option to acquire, in
one transaction or a series of transactions more than 50% of the voting stock of
a Designated Obligor (other than BL) unless such conveyance, sale, transfer or
disposition does not cause a Series 2002-1 Early Amortization Event, Potential
Series 2002-1 Early Amortization Event, Event of Default or Default and either
(i) such conveyance, sale, transfer or disposition is among the Guarantor and
its Subsidiaries or (ii) (A) the Guarantor or such Subsidiary uses the net
proceeds of such stock conveyance, sale, transfer or disposition to repay in
full the aggregate principal and interest due and owing with respect to all
Intercompany Loans outstanding as to which the Designated Obligor is the Obligor
and (B) to the extent such net proceeds exceed the amounts required to be paid
pursuant to clause (A), the Guarantor or such Subsidiary either (1) reinvests or
enters into a contract to reinvest all such excess net proceeds in productive
replacement fixed assets of a kind then used or usable in the business of the
Guarantor or any of its Subsidiaries or (2) uses such excess net proceeds to
make payments on the Guarantor’s or its Subsidiaries’ other Indebtedness.

 

11

 

--------------------------------------------------------------------------------





(j)         Payment of Taxes. The Guarantor shall pay, discharge or otherwise
satisfy at or before maturity or before they become delinquent, as the case may
be, all taxes, assessments and similar governmental charges imposed on it, its
incomes, profits or properties, except where the amount or validity thereof is
currently being contested in good faith by appropriate proceedings and reserves
to the extent required by GAAP with respect thereto have been provided on the
books of the Guarantor.

 

(k)        Environmental Laws. Unless, in the good faith judgment of the
Guarantor, the failure to do so would not reasonably be expected to have a
Material Adverse Effect, the Guarantor will comply in all material respects, and
cause each of its Subsidiaries to comply in all material respects, with the
requirements of all applicable Environmental Laws and will immediately pay or
cause to be paid all costs and expenses incurred in such compliance, except such
costs and expenses which are being contested in good faith by appropriate
proceedings if the Guarantor or such Subsidiary, as applicable, is maintaining
adequate reserves (in the good faith judgment of the management of the
Guarantor) with respect thereto in accordance with GAAP. Unless the failure to
do so would not reasonably be expected to have a Material Adverse Effect, the
Guarantor shall not, nor shall it permit or suffer any of its Subsidiaries to,
generate, use, manufacture, refine, transport, treat, store, handle, dispose of,
transfer, produce or process Hazardous Materials other than in the ordinary
course of business and in material compliance with all applicable Environmental
Laws, and shall not, and shall not permit or suffer any of its Subsidiaries to,
cause or permit, as a result of any intentional or unintentional act or omission
on the part of the Guarantor or any Subsidiary thereof, the installation or
placement of Hazardous Materials in material violation of or actionable under
any applicable Environmental Laws onto any of its property or suffer the
material presence of Hazardous Materials in violation of or actionable under any
applicable Environmental Laws on any of its property without having taken prompt
steps to remedy such violation. Unless its failure to do so would not reasonably
be expected to have a Material Adverse Effect, the Guarantor shall, and shall
cause each of its Subsidiaries to, promptly undertake and diligently pursue to
completion any investigation, study, sampling and testing, as well as any
cleanup, removal, remedial or other action required of the Guarantor or any
Subsidiary under any applicable Environmental Laws in the event of any release
of Hazardous Materials.

 

(l)         ERISA. The Guarantor shall give notice to the Administrative Agent:

 

(i)         ERISA Events. Promptly and in any event within ten (10) days after
the Guarantor or any of its ERISA Affiliates knows or has reason to know that
any ERISA Event has occurred, a statement of the

 

12

 

--------------------------------------------------------------------------------





chief financial officer of the Guarantor or such ERISA Affiliate describing such
ERISA Event and the action, if any, that the Guarantor or such ERISA Affiliate
has taken and proposes to take with respect thereto;

 

(ii)        Plan Terminations. Promptly and in any event within two (2) Business
Days after receipt thereof by the Guarantor or any of its ERISA Affiliates,
copies of each notice from the PBGC stating its intention to terminate any Plan
or to have a trustee appointed to administer any Plan;

 

(iii)       Multiemployer Plan Notices. Promptly and in any event within five
(5) Business Days after receipt thereof by the Guarantor or any of its ERISA
Affiliates from the sponsor of a Multiemployer Plan, copies of each notice
concerning (A) the imposition of Withdrawal Liability by any such Multiemployer
Plan, (B) the reorganization or termination, within the meaning of Title IV of
ERISA, of any such Multiemployer Plan or (C) the amount of liability incurred,
or that may be incurred, by the Guarantor or any of its ERISA Affiliates in
connection with any event described in clause (A) or (B) above; and

 

(iv)       Additional Multiemployer Plan Notices. Promptly and in any event
within five (5) Business Days after receipt thereof by the Guarantor or any of
its ERISA Affiliates, copies of (A) any documents described in Section 101(k) of
ERISA that the Guarantor or any of its ERISA Affiliates may request with respect
to any Multiemployer Plan, and (B) any notices described in Section 101(l) of
ERISA that the Guarantor or any of its ERISA Affiliates may request with respect
to any Multiemployer Plan; provided, that if the Guarantor or the applicable
ERISA Affiliate has not requested such documents or notices from the
administrator or sponsor of the applicable Multiemployer Plan, upon the request
of the Administrative Agent, which request shall not be more frequent than once
during any twelve (12) month period, the Guarantor or applicable ERISA Affiliate
shall promptly make a request for such documents or notices and shall provide
copies of such documents and notices promptly and in any event within five (5)
Business Days after receipt thereof.

 

8.2        Negative Covenants. The Guarantor hereby agrees that, so long as (i)
any Loan remains outstanding and unpaid or any other amount is owing to the
Administrative Agent or any Lender under the Credit Agreement or (ii) the
Commitments have not been terminated:

 

 (a)       the Guarantor shall not at any time permit:

 

 

13

 

--------------------------------------------------------------------------------





(i)        its Consolidated Net Worth (as calculated at the end of each fiscal
quarter of the Guarantor) to be less than U.S.$1,350,000,000;

 

(ii)       the ratio of its consolidated Adjusted Net Debt to consolidated
Adjusted Capitalization (each as calculated at the end of each fiscal quarter of
the Guarantor) to be greater than 0.635:1.0; and

 

(iii)      the ratio of its total consolidated current assets to total
consolidated current liabilities, each as calculated at the end of each fiscal
quarter of the Guarantor and as determined in accordance with GAAP, to be less
than 1.1 to 1.0.

 

Notwithstanding the definition of “Subsidiary” set forth in the Credit
Agreement, Fosfertil S.A. shall be deemed to be a Subsidiary of the Guarantor
solely for the purposes of determining compliance with this Section 8.2 and
shall not be deemed a Subsidiary of the Guarantor for any other purposes of this
Guaranty unless and until Fosfertil S.A. fits within the definition of a
“Subsidiary”.

 

(b)        Limitation of Fundamental Changes. The Guarantor shall not enter into
any transaction of merger, consolidation or amalgamation (other than any merger
or amalgamation of any Subsidiary with and into the Guarantor so long as the
Guarantor shall be the surviving, resulting or continuing company) or liquidate,
wind up or dissolve itself (or suffer any liquidation or dissolution), or
convey, sell, lease, assign, transfer or otherwise dispose of, all or
substantially all of its property, business or assets.

 

(c)        Liens. The Guarantor shall not nor shall it permit any Subsidiary to
create or suffer to exist any Lien (including, without limitation, any
equivalent created or arising under the laws of any jurisdiction in which the
Guarantor or a Subsidiary does business), upon or with respect to any of its
present or future property including any asset, revenue, or right to receive
income or any other property, whether tangible or intangible, real or personal
(all of the foregoing hereinafter called “Property”), in each case to secure
Indebtedness unless the Guaranty Obligations are equally and ratably secured,
except: (i) Liens for current taxes, assessments or other governmental charges
which are not delinquent or remain payable without any penalty, or the validity
of which is contested in good faith by appropriate proceedings upon stay of
execution of the enforcement thereof or upon posting a bond in connection
therewith; (ii) any Lien pursuant to any order or attachment or similar legal
process arising in connection with court proceedings; provided that the
execution or other enforcement thereof is effectively stayed or a sufficient
bond had been posted and the claims secured thereby are being contested at the
time in good faith by appropriate proceedings; (iii) any Liens securing bonds
posted with respect to and in compliance with

 

14

 

--------------------------------------------------------------------------------





clauses (i) and (ii) above; (iv) any Liens securing the claims of mechanics,
laborers, workmen, repairmen, materialmen, suppliers, carriers, warehousemen,
landlords, or vendors or other claims provided for by mandatory provisions of
law which are not yet due and delinquent, or are being contested in good faith
by appropriate proceedings; (v) Liens which are Excluded Liens (as defined
below); (vi) any Lien on any Property securing Indebtedness incurred or assumed
solely for the purpose of financing all or any part of the cost of constructing
or acquiring such Property, which Lien attaches to such Property concurrently
with or within ninety (90) days after the construction, acquisition or
completion of a series of related acquisitions thereof; (vii) Liens existing
immediately prior to the execution of this Guaranty and set forth in Schedule V
to this Guaranty; (viii) Liens to secure bonds posted in order to obtain stays
of judgments, attachments or orders, the existence of which bonds would not
otherwise constitute an Event of Default; (ix) Liens on Property existing prior
to the acquisition of such Property or the acquisition of any Subsidiary that is
the owner of such Property and not in contemplation of such acquisition; (x)
Liens created by a Subsidiary in favor of the Guarantor or a Subsidiary; (xi)
Liens on any accounts receivable from or invoices to export customers
(including, but not limited to, Subsidiaries) and the proceeds thereof; (xii)
Liens on rights under contracts to sell, purchase or receive commodities to or
from export customers (including, but not limited to, Subsidiaries) and the
proceeds thereof; (xiii) Liens on cash deposited as collateral in connection
with financings where Liens are permitted under clause (xi) and (xii) of this
subsection 8.2(c); (xiv) Liens extending, renewing or replacing, in whole or in
part Liens permitted pursuant to clauses (i) through (xi), so long as the
principal amount of the Indebtedness secured by such Lien does not exceed its
original principal amount; (xv) minor survey exceptions or minor encumbrances,
easements or reservations, or rights of others for rights-of-way, utilities and
other similar purposes, or zoning or other restrictions as to the use of real
properties, which are necessary for the conduct of the activities of the
Guarantor or the Subsidiaries or which customarily exist on properties of
corporations engaged in similar activities and similarly situated and which do
not in any event materially impair their use in the operation of the business of
the Guarantor or the Subsidiaries; (xvi) Liens incurred pursuant to the Loan
Documents and Transaction Documents; (xvii) Liens on accounts receivable and
other related assets arising in connection with transfers thereof to the extent
such transfers are treated as true sales of financial assets under FASB
Statement No. 140, as in effect from time to time; and (xviii) Liens (other than
Liens otherwise permitted by clauses (i) through (xvii) above) incurred by the
Guarantor or a Subsidiary which, at the time incurred do not, together with all
other Liens incurred by the Guarantor and the Subsidiaries (other than Liens
otherwise permitted by clauses (i) through (xvii) above) secure an aggregate
principal amount exceeding (at the time such Lien is issued or created)
$250,000,000 (collectively, Liens described in clauses (i)-(xviii) are referred
to herein as “Permitted Liens”); provided, however, that Indebtedness incurred
in connection with any permitted sale and leaseback

 

15

 

--------------------------------------------------------------------------------





 

transactions which are treated as debt in accordance with generally accepted
accounting principles applicable to such Subsidiary will be included in such
determination and treated as being secured by Liens not otherwise permitted by
clauses (i) through (xvii). For purposes of interpreting the terms of this
Guaranty, (A) the phrases “accounts receivable from or invoices to export
customers” and “contracts to sell, purchase or receive commodities to (from)
export customers” shall refer to invoices or accounts receivable derived from
the sale of, or contracts to sell, purchase or receive wheat, soybeans or other
commodities or products derived from the processing of wheat, soybeans or other
commodities, by or to the Guarantor or a Subsidiary that have been or are to be
exported from the country of origin whether or not such sale is made by a
Subsidiary or to any of its Subsidiaries; and (B) property of a party to a
corporate reorganization which is not the Guarantor or a Subsidiary shall be
deemed “acquired” by the Guarantor or such Subsidiary as part of such corporate
reorganization even if the Guarantor or Subsidiary, as the case may be, is not
the surviving or resulting entity.

 

As used in this subsection, the term “Excluded Lien” shall mean any Lien (i)
granted by the Guarantor or any Subsidiary to secure (A) loans from banks
controlled by governmental agencies or (B) loans from other lenders in
connection with government programs, or (ii) which secures Indebtedness owing to
a Person by any of its Subsidiaries.

 

(d)        Restrictions on Dividends or Loans by Designated Obligors. The
Guarantor shall not permit any Designated Obligor to enter into any agreement
restricting the payment of dividends or the making of loans by it to the
Guarantor or to any other Designated Obligor, except that the Guarantor may
permit a Designated Obligor to be party to agreements (i) limiting the payment
of dividends by such Designated Obligor following a default or an event of
default under such agreement and (ii) requiring the compliance by such
Designated Obligor with specified net worth, working capital or other similar
financial tests and (iii) restricting loans to be made by such Designated
Obligor to any other Obligor or the Guarantor to such loans which accrue
interest at a rate greater than or equal to such lending Designated Obligor’s
average cost of funds as determined in good faith by the Board of Director of
such Designated Obligor.

 

(e)        Intercompany Loans. Notwithstanding any provision to the contrary set
forth in the Transaction Documents (including, without limitation, clause (s) of
the definition of “Eligible Loan” in Annex X), the Guarantor (i) shall not
permit any Seller to sell, transfer, assign or otherwise convey any Intercompany
Loan to Bunge Funding under the Sale Agreement that has a maturity in excess of
six (6) years and (ii) shall either cause a Seller, Bunge Funding or the Trustee
to demand repayment of all outstanding principal and accrued interest under each
Intercompany Loan or cause a Seller to refinance such

 

16

 

--------------------------------------------------------------------------------





amounts by making a new Intercompany Loan to the applicable Obligor within six
(6) years from the date of such Intercompany Loan.

 

Section 9.         Amendments. No amendment or waiver of any provision of this
Guaranty nor consent to any departure by the Guarantor therefrom shall in any
event be effective unless such amendment or waiver shall be in writing and
signed by the Guarantor and the Administrative Agent. Such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given.

 

Section 10.       Notices, Etc. All notices, demands, instructions and other
communications required or permitted to be given to or made upon any Person
pursuant hereto shall be in writing and shall be personally delivered or sent by
registered, certified or express mail, postage prepaid, return receipt
requested, or by facsimile transmission, and shall be deemed to be given for
purposes of this Guaranty, in the case of a notice sent by registered, certified
or express mail, on the date that such writing is actually delivered to the
intended recipient thereof in accordance with the provisions of this Section 10,
or in the case of facsimile transmission, when received and telephonically
confirmed. Unless otherwise specified in a notice sent or delivered in
accordance with the foregoing provisions of this Section 10, notices, demands,
instructions and other communications in writing shall be given to or made upon
the subject parties at their respective Notice Addresses (or to their respective
facsimile transmission numbers) or at such other address or number as any party
may notify to the other parties in accordance with the provisions of this
Section 10.

 

Section 11.       No Waiver; Remedies. No failure on the part of the
Administrative Agent to exercise, and no delay in exercising, any right
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any right hereunder preclude any other or further exercise thereof
or the exercise of any other right. The remedies herein provided are cumulative
and not exclusive of any remedies provided by law.

 

Section 12.       Costs and Expenses. The Guarantor agrees to pay, and cause to
be paid, on demand all costs and expenses actually incurred by the
Administrative Agent in connection with the enforcement of this Guaranty
including, without limitation, the fees and out of pocket expenses of outside
counsel to the Administrative Agent with respect thereto. The agreements of the
Guarantor contained in this Section 12 shall survive the payment of all other
amounts owing hereunder or under any of the other Guaranty Obligations.

 

Section 13.       Separability. Should any clause, sentence, paragraph,
subsection or Section of this Guaranty be judicially declared to be invalid,
unenforceable or void, such decision will not have the effect of invalidating or
voiding the remainder of this Guaranty, and the parties hereto agree that the
part or parts of this Guaranty so held to be invalid, unenforceable or void will
be deemed to have been stricken herefrom and the remainder will have the same
force and effectiveness as if such part or parts had never been included herein.

 

17

 

--------------------------------------------------------------------------------





Section 14.       Captions. The captions in this Guaranty have been inserted for
convenience only and shall be given no substantive meaning or significance
whatever in construing the terms and provisions of this Guaranty.

 

Section 15.       Successors and Assigns. This Guaranty shall (a) be binding
upon the Guarantor and its successors and assigns and (b) inure to the benefit
of and be enforceable by the Administrative Agent and its successors,
transferees and assigns; provided, however, that any assignment by the Guarantor
of its obligations hereunder shall (i) be subject to the prior written consent
of all the Lenders at their complete discretion, and (ii) only be made to a one
hundred percent (100%) owned Affiliate of the Guarantor.

 

Section 16.       Limitation by Law. All rights, remedies and powers provided in
this Guaranty may be exercised only to the extent that the exercise thereof does
not violate any applicable provision of law, and all the provisions of this
Guaranty are intended to be subject to all applicable mandatory provisions of
law which may be controlling and to be limited to the extent necessary so that
they will not render this Guaranty invalid, unenforceable, in whole or in part,
or not entitled to be recorded, registered or filed under the provisions of any
applicable law.

 

Section 17.       Substitution of Guaranty. Subject to the prior written consent
of all the Lenders at their complete discretion, the Guarantor shall, during the
term of this Guaranty, be permitted at its option to provide collateral to the
Administrative Agent or another form of credit support as a substitute for its
obligations under this Guaranty. The Guarantor agrees to execute whatever
security or credit support documents the Administrative Agent reasonably
requests in order to effectuate the provisions of this Section 17.

 

Section 18.       GOVERNING LAW; FOREIGN PARTY PROVISIONS.

 

(a)        THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK.

 

(b)        Consent to Jurisdiction. The Guarantor irrevocably submits to the
non-exclusive jurisdiction of any New York state or U.S. federal court sitting
in the Borough of Manhattan, The City of New York, in any action or proceeding
relating to its obligations, liabilities or any other matter arising out of or
in connection with this Guaranty or the other Loan Documents and Transaction
Documents. The Guarantor hereby irrevocably agrees that all claims in respect of
any such action or proceeding may be heard and determined in such New York state
or U.S. federal court. The Guarantor also hereby irrevocably waives, to the
fullest extent permitted by law, any objection to venue or the defense of an
inconvenient forum to the maintenance of any such action or proceeding in any
such court.

 

(c)        Appointment for Agent for Service of Process. The Guarantor hereby
(i) irrevocably designates and appoints its chief financial officer (from time
to time) at its principal executive offices at 50 Main Street, White Plains, New
York 10606

 

18

 

--------------------------------------------------------------------------------





(the “Authorized Agent”), as its agent upon which process may be served in any
suit, action or proceeding related to this Guaranty and represents and warrants
that the Authorized Agent has accepted such designation and (ii) agrees that
service of process upon the Authorized Agent and written notice of said service
to the Guarantor mailed or delivered by a recognized international courier
service (with proof of delivery) to its Secretary at its registered office at 2
Church Street, Hamilton, Bermuda, shall be deemed in every respect effective
service of process upon the Guarantor in any such suit or proceeding. The
Guarantor further agrees to take any and all action, including the execution and
filing of any and all such documents and instruments, as may be necessary to
continue such designation and appointment of the Authorized Agent in full force
and effect so long as the Guaranty is in existence.

 

(d)        Waiver of Immunities. To the extent that the Guarantor or any of its
properties, assets or revenues may have or may hereafter become entitled to, or
have attributed to them, any right of immunity, on the grounds of sovereignty,
from any legal action, suit or proceeding, from set-off or counterclaim, from
the jurisdiction of any court, from service of process, from attachment upon or
prior to judgment, or from attachment in aid of execution of judgment, or from
execution of judgment, or other legal process or proceeding for the giving of
any relief or for the enforcement of any judgment, in any jurisdiction in which
proceedings may at any time be commenced, with respect to its obligations,
liabilities or any other matter under or arising out of or in connection with
this Guaranty or any other Loan Documents and Transaction Documents, the
Guarantor hereby irrevocably and unconditionally, to the extent permitted by
applicable law, waives and agrees not to plead or claim any such immunity and
consents to such relief and enforcement.

 

(e)        Foreign Taxes. Any payments by the Guarantor to the Administrative
Agent hereunder shall be made free and clear of, and without deduction or
withholding for or on account of, any and all present and future income, stamp
or other taxes, levies, imposts, duties, charges, fees, deductions or
withholdings, now or hereinafter imposed, levied, collected, withheld or
assessed by Bermuda or any other jurisdiction in which the Guarantor has an
office from which payment is made or deemed to be made, excluding (i) any such
tax imposed by reason of the Administrative Agent, having some connection with
any such jurisdiction other than its participation as the Administrative Agent
under the Loan Documents and Transaction Documents, and (ii) any income or
franchise tax on the overall net income of the Administrative Agent imposed by
the United States or by the State of New York or any political subdivision of
the United States or of the State of New York on the office of the
Administrative Agent through which it is acting in connection with this
transaction (all such non-excluded taxes, “Foreign Taxes”). If the Guarantor is
prevented by operation of law or otherwise from paying, causing to be paid or
remitting that portion of amounts payable hereunder represented by Foreign Taxes
withheld or deducted, then amounts payable under this Guaranty shall, to the
extent permitted by law, be increased to such amount as is necessary to yield
and remit to the Administrative Agent an amount which, after

 

 

19

 

--------------------------------------------------------------------------------





deduction of all Foreign Taxes (including all Foreign Taxes payable on such
increased payments) equals the amount that would have been payable if no Foreign
Taxes applied.

 

(f)         Judgment Currency. The obligations of the Guarantor in respect of
any sum due to the Administrative Agent or any Lender hereunder or any holder of
the obligations owing hereunder (the “Applicable Creditor”) shall,
notwithstanding any judgment in a currency (the “Judgment Currency”) other than
the currency in which such sum is stated to be due hereunder (the “Agreement
Currency”), be discharged only to the extent that, on the Business Day following
receipt by the Applicable Creditor of any sum adjudged to be so due in the
Judgment Currency, the Applicable Creditor may in accordance with normal banking
procedures in the relevant jurisdiction purchase the Agreement Currency with the
Judgment Currency; if the amount of the Agreement Currency so purchased is less
than the sum originally due to the Applicable Creditor in the Agreement
Currency, the Guarantor as a separate obligation and notwithstanding any such
judgment, agrees to indemnify the Applicable Creditor against such loss. The
obligations of the Guarantor contained in this Section shall survive the
termination of this Guaranty and the Credit Agreement and the payment of all
other amounts owing hereunder and thereunder.

 

Section 19.       WAIVER OF JURY TRIAL. THE GUARANTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS GUARANTY AND FOR ANY COUNTERCLAIM THEREIN.

 

Section 20.       Reinstatement. This Guaranty shall be reinstated to the extent
of payments made to the Guarantor as reimbursement of amounts advanced by the
Guarantor hereunder. The Guarantor agrees that this Guaranty shall continue to
be effective or be reinstated, as the case may be, if at any time any part of
any payment of principal of, or interest on, the Guaranty Obligations is stayed,
rescinded or must otherwise be restored by the Administrative Agent upon the
bankruptcy or reorganization of BLFC or any other Person.

 

Section 21.       JPMorgan Chase Conflict Waiver. JPMorgan Chase acts as
Administrative Agent and Lender and may provide other services or facilities
from time to time (the “JPMorgan Chase Roles”). The Guarantor and each other
party hereto acknowledges and consents to any and all JPMorgan Chase Roles,
waives any objections it may have to any actual or potential conflict of
interest caused by JPMorgan Chase’s acting as Administrative Agent or as Lender
hereunder and acting as or maintaining any of the JPMorgan Chase Roles, and
agrees that in connection with any JPMorgan Chase Role, JPMorgan Chase may take,
or refrain from taking, any action which it in its discretion deems appropriate.

 

Section 22.       Setoff. In addition to any rights now or hereafter granted
under applicable law and not by way of limitation of any such rights, upon the
occurrence of an Event of Default or a Series 2002-1 Early Amortization Event,
each Lender is hereby authorized at any time or from time to time, without
notice to the Guarantor or to any other Person, any such notice being hereby
expressly waived, to set off and to appropriate and apply any and all deposits

 

20

 

--------------------------------------------------------------------------------





(general or special) and any other indebtedness at any time held or owing by
such Lender, to or for the credit or the account of the Guarantor against and on
account of the obligations and liabilities of the Guarantor to such Lender, as
applicable, under this Guaranty or any other Loan Document, including, without
limitation, all claims of any nature or description arising out of or connected
with this Guaranty or any other Loan Document, irrespective of whether or not
such Lender shall have made any demand hereunder and although said obligations,
liabilities or claims, or any of them, shall be contingent or unmatured.

 

If any Lender, whether by setoff or otherwise, has payment made to it under this
Guaranty or any other Loan Document upon its Loans in a greater proportion than
that received by any other Lender, such Lender agrees, promptly upon demand, to
purchase a portion of the Loans held by the other Lenders so that after such
purchase each Lender will hold its ratable proportion of Loans.

 

[signature page follows]

 

 

21

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Guarantor has caused this Guaranty to be duly executed
by its officers thereunto duly authorized, as of the date first written above.

 

 

 

GUARANTOR:

 

 

 

 

 

 

BUNGE LIMITED,

 

 

a Bermuda company

 

 

 

 

 

 

 

 

 

 

By:

 /s/ Hunter Smith

 

 

 

Name:

 Hunter Smith

 

 

 

Title:

 Treasurer

 

 

 

 

 

 

 

 

 

 

 

By:

 /s/ Carla Heiss

 

 

 

Name:

 Carla Heiss

 

 

 

Title:

 Assistant Secretary

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------



Schedule I

 

Material Developments

 

None

 

 

SI - 1

 

--------------------------------------------------------------------------------



Schedule II

 

Environmental Matters

 

This Schedule II to the Guaranty hereby incorporates by reference all disclosure
related to environmental matters set forth in (i) the Guarantor’s Annual Report
on Form 10-K for the fiscal year ended December 31, 2006, which was filed on
March 1, 2007 and (ii) Form 10-Q that was filed by the Guarantor on November 9,
2007.

 

 

SII - 1

 

--------------------------------------------------------------------------------



 

Schedule III

 

Defaulted Facilities

 

None

 

 

SIII - 1

 

--------------------------------------------------------------------------------



 

Schedule IV

 

Designated Obligors

 

 

Name

 

Percentage Directly or Indirectly
Owned by BL

Bunge Limited

 

--

Bunge Global Markets Inc.

 

100%

Bunge N.A. Holdings, Inc.

 

100%

Bunge North America, Inc.

 

100%

Koninklijke Bunge B.V.

 

100%

Bunge Argentina S.A.

 

100%

Bunge S.A.

 

100%

Bunge Fertilizantes International Limited

 

100%

Bunge Alimentos S.A.

 

100%

Bunge Fertilizantes S.A. (Brazil)

 

100%

Ceval International Limited

 

100%

Bunge Europe Finance B.V.

 

100%

 

 

 

SIV - 1

 

--------------------------------------------------------------------------------



 

Schedule V

 

Permitted Liens

 

Subsidiary/Joint
Ventures

Facility

Amount
Outstanding

Description of Collateral

 

 

 

 

Terminal 6 and
Terminal 6i
(unconsolidated

IFC Loan (Bunge’s
share)

$4 million

Shares of Terminal 6

joint ventures in
Argentina)

Bank (Bunge’s
share)

$10.5 million

Shares of Terminal 6

 

 

 

 

Bunge Alimentos
S.A.

Bank

$4.7 million

Land, buildings and equipment

 

 

 

 

TGG (consolidated
JV)

BNDES

$92.4 million

Shares of TGG

 

 

 

 

Bunge Fertilizantes

BNDES

$3.1 million

Land and Buildings

 

 

 

 

Fosfertil S.A.

Various

$22.9 million

Shares of stock of Fosfertil S.A.
/ Ultrafertil S.A. and Bunge
Fertilizantes S.A.

 

 

 

 

 

Bank

$3.4 million

Land and buildings

Black Sea
Industries Ukraine

EBRD Loan

$21.4 million

Extraction plant, Preparation
plant and Boiler house
(buildings and equipment) of
BSIU crushing plant at
Illychevsk, Ukraine

 

 

 

 

 

 

 

SV - 1

 

--------------------------------------------------------------------------------



 

Schedule VI

 

Material Contingent Liabilities and Material Disposition or Acquisition of
Assets

 

This Schedule VI to the Guaranty hereby incorporates by reference all disclosure
set forth in the Form 10-Q that was filed by the Guarantor on November 9, 2007.

 

 

SVI - 1

 

--------------------------------------------------------------------------------



 

Schedule VII

 

Material Litigation

 

This Schedule VII to the Guaranty hereby incorporates by reference all
disclosure related to legal proceedings set forth in (i) the Guarantor’s Annual
Report on Form 10-K for the fiscal year ended December 31, 2006, which was filed
on March 1, 2007 and (ii) Form 10-Q that was filed by the Guarantor on November
9, 2007.

 

 

SVII - 1

 

--------------------------------------------------------------------------------



 

ANNEX A

 

“Adjusted Capitalization”: the sum of the Guarantor’s Consolidated Net Worth and
the Guarantor’s consolidated Adjusted Net Debt.

“Adjusted Net Debt”: with respect to any Person on any date of determination,
(a) the aggregate principal amount of Indebtedness of such Person on such date
minus (b) the sum of all cash, marketable securities and Liquid Inventory of
such Person on such date.

“BL”: as defined in the preamble hereto.

“BLFC”: Bunge Limited Finance Corp., a Delaware corporation, and its successors
and permitted assigns.

“Bunge Funding”: Bunge Funding, Inc., a Delaware corporation, and its successors
and permitted assigns.

“Consolidated Net Worth”: the Net Worth of the Guarantor and its consolidated
Subsidiaries determined on a consolidated basis in accordance with GAAP, plus
minority interests in Subsidiaries.

“Credit Agreement”: as defined in the preamble hereto.

“Dollars” and “$”: dollars in lawful currency of the United States.

“Environmental Claim”: any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, notices of
non-compliance or violation, investigations or proceedings relating in any way
to any Environmental Law or any permit issued under any such law (hereinafter
“Claims”), including, without limitation, (a) any and all Claims by governmental
or regulatory authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages pursuant to any applicable Environmental Law and (b)
any and all Claims by any third party seeking damages, contribution,
indemnification, cost recovery, compensation or injunctive relief resulting or
arising from alleged or actual injury or threat of injury to the environment by
reason of a violation of or liability arising under any Environmental Law.

 

 

Annex A - 1

 

--------------------------------------------------------------------------------





 

“Euro” and “EUR”: the single lawful currency introduced at the start of the
third stage of the European Economic and Monetary Union pursuant to a treaty
establishing the European Union (as amended from time to time).

“Excluded Lien”: as defined in subsection 8.2(c).

“Foreign Taxes”: as defined in subsection 18(e).

“Guarantor”: as defined in the preamble hereto.

“Guaranty”: as defined in the preamble hereto.

“Guaranty Obligations”: as defined in Section 2.

“Hazardous Materials”: (a) any petroleum or petroleum products, radioactive
materials, asbestos in any form that is or could become friable, urea
formaldehyde foam insulation, transformers or other equipment that contain
dielectric fluid containing levels of polychlorinated biphenyls, and radon gas;
(b) any chemicals, materials or substances defined as or included in the
definition of “hazardous substances,” “hazardous waste,” “hazardous materials,”
“extremely hazardous waste,” “restricted hazardous waste,” “toxic substances,”
“toxic pollutants,” “contaminants,” or “pollutants,” or words of similar import,
under any applicable Environmental Law; and (c) any other chemical, material or
substance, exposure to which is prohibited, limited or regulated by any
governmental authority having jurisdiction over the Guarantor or its
Subsidiaries and the manufacturing, trading or extraction of which constitutes a
material portion of the business of the Guarantor or any of its Subsidiaries.

“Intercompany Loans”: Loans, as defined in Annex X to the Pooling Agreement.

“Investor Certificates”: as defined in Annex X to the Pooling Agreement.

“JPMorgan Chase Roles”: as defined in Section 21.

“Judgment Currency”: as defined in subsection 18(f).

 

 

Annex A - 2

 

--------------------------------------------------------------------------------





 

“Liquid Inventory”: as to the Guarantor and its consolidated Subsidiaries at any
time, its inventory at such time of commodities which are traded on any
recognized commodities exchange, valued depending on the type of such commodity
at either (a) the lower of cost or the market value at such time or (b) the
market value at such time.

“Net Worth”: with respect to any Person, the sum of such Person’s capital stock,
capital in excess of par or stated value of shares of its capital stock,
retained earnings and any other account which, in accordance with GAAP,
constitutes stockholders’ equity, excluding any treasury stock.

“Notice Address”:

 

 

Administrative Agent:

 

JPMORGAN CHASE BANK, N.A.
270 Park Avenue, 4th Floor
New York, NY 10017
Attention: Maria Arredondo
Tel. No: (713) 750-2131
Telecopy: (713) 750-2358

Guarantor:

 

BUNGE LIMITED
50 Main Street
White Plains, New York 10606
Attention: Hunter Smith
Tel. No: (914) 684-3440
Telecopy: (914) 684-3283

 

 

“Obligor”: as defined in Annex X to the Pooling Agreement.

“Permitted Lien”: as defined in subsection 8.2(c).

“Plan”: a Single Employer Plan or a Multiple Employer Plan.

“Property”: as defined in subsection 8.2(c).

“Seller”: as defined in Annex X to the Pooling Agreement.

“Trustee”: as defined in Annex X to the Pooling Agreement.

 

 

Annex A - 3

 

 